Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to original filing and preliminary amendments of 08/06/2020.  Claims February 26, 2020.  Claims 1-20 have been cancelled.  Claims 21-40 have been added.  Claims 21-40 are pending and have been considered below.  

Priority
16986465, filed 08/06/2020 is a continuation of 13862380, filed 04/13/2013 ,now U.S. Patent #10754966 and having 2 RCE-type filings therein.

Drawings
The drawings filed on 08/06/2020 are accepted.

Specification
The specification filed on 08/06/2020 is accepted.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,754,966 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. patent 10,754,966 B2 contains every elements of claims 21-40 of the the present application. A side-by-side comparison of claimthe claims of the pending application and the 10,754,966 patent is given in the following table to show their seminaries in bold and differences.

16/986,465
10,754,966
21. A method, comprising:



identifying, using an agent application, a functionality request for an application executed in a user device based on detecting an operating system call made by the application on the user device, wherein the functionality request is associated with accessing an account for the application.
identifying, using the agent application, a compliance rule associated with the application for the user device, wherein the compliance rule specifies that the user device is authorized to access the account for the application within a time period on a particular day;

determining, using the agent application, that the functionality request for the application does not comply with the compliance rule based on a time of the functionality request; and


performing, using the agent application, at least one remedial action by instructing the operating system to disable access to the account for the application.
Claim 24





22. (New) The method of claim 21, wherein the functionality request comprises accessing an email account and the application is an email application.
3
24. (New) The method of claim 21, wherein the account comprises a business account, and performing the at least one remedial action by instructing the operating system to disable access to the business account for the application for the time period and further comprises enabling access to a personal account for the application for the time period.
28. (New) A system, comprising, 
a computing device that comprises a processor; 
a memory in communication to the computing device, wherein the memory comprises a plurality of machine instructions that, when executed, cause the computing device to at least: 



identify a functionality request for an application executed in a user device based on detecting an operating system call made by the application on the user device, wherein the functionality request is associated with accessing an account for an application.
 identify a compliance rule associated with the application for the user device, wherein the compliance rule specifies that the user device is authorized to access the account for the application within a time period on a particular day; 
determine that the functionality request for the application does not comply with the compliance rule based on a time of the functionality request; and
 claim 31





perform at least one remedial action by instructing the operating system to disable access to the account for the application.



29. (New) The system of claim 28, wherein the functionality request comprises accessing an email account.
31. (New) The system of claim 28, wherein the account comprises a business account, and performing the at least one remedial action by instructing the operating system to disable access to the business account for the application for the time period and further comprises enabling access to a personal account for the application for the time period.
635. (New) A non-transitory computer-readable medium embodying program instructions executable in a client computing device that, when executed by the client computing device, cause the client computing device to at least:



identify a functionality request for an application executed in a user device based on detecting an operating system call made by the application on the user device, wherein the functionality request is associated with accessing an account for an application.

identify a compliance rule associated with the application for the user device, wherein the compliance rule specifies that the user device is authorized to access the account for the application within a time period on a particular day;


determine that the functionality request for the application does not comply with the compliance rule based on a time of the functionality request; and


perform at least one remedial action by instructing the operating system to disable access to the account for the application.



36. | (New) The non-transitory computer-readable medium of claim 35, wherein the functionality request comprises accessing an email account.
138. | (New) The non-transitory computer-readable medium of claim 37, wherein the account comprises a business account, and performing the at least one remedial action by instructing the operating system to disable access to the business account for the application for the time period and further comprises enabling access to a personal account for the application for the time period.

1. A method comprising:
 obtaining, from a compliance server, at least one compliance rule; 
storing, on a user device, the at least one compliance rule using an agent application; 
identifying, using the agent application, at least one request to execute an email application in the user device based on detecting an operating system call made by the email application on the user device; 





determining, using the agent application, whether the at least one request does not comply with at least one compliance rule associated with the user device, wherein the at least one compliance rule specifies that the user device is authorized to access a business email account for the email application within a workday time period that begins at a workday start time and ends at a workday end time; 
performing, using the agent application, at least one remedial action in response to at least one determination that the at least one request does not comply with at least one of the at least one compliance rule, wherein the at least one remedial action comprises disabling access to the business email account for the email application and allowing access to a personal email account for the email application; and 
in response to determining that the at least one request complies with the at least one compliance rule, enabling access to the business email account for the email application.








9. An apparatus comprising:
 at least one processor; and 
at least one memory storage accessible to the at least one processor, the at least one memory storage comprising program instructions that, upon execution by the at least one processor, cause the at least one processor to at least: 
obtain, from a compliance server, a plurality of compliance rules; store the plurality of compliance rules using an agent application;
 identify at least one request to execute an email application by a user device that is executing the agent application based on detecting an operating system call made by the email application on the user device;
 



determine whether the at least one request does not comply with the plurality of compliance rules, wherein a first compliance rule of the plurality of compliance rules specifies that the user device is authorized to access a business email account for the email application within a workday time period that begins at a workday start time and ends at a workday end time, wherein a second compliance rule of the plurality of compliance rules specifies that the user device is authorized to execute a personal email account for the email application within a personal time period that excludes the workday time period;
perform at least one remedial action in response to at least one determination that the at least one request does not comply with at least one of the plurality of compliance rules; and 
in response to determining that the at least one request complies with the plurality of compliance rules associated with the user device, enabling access to the business email account for the email application.






17. A non-transitory computer-readable medium that stores a set of instructions that are executable by a user device, wherein the set of instructions, when executed, causes the user device to perform a method comprising: 
obtain, from a compliance server, at least one compliance rule; 
storing, on the user device, the at least one compliance rule using an agent application; 
identifying, using the agent application, at least one request to access a business email account for an email application by a user device that does not comply with at least one compliance rule associated with the user device, 

wherein the at least one compliance rule specifies that the at least one user device is authorized to access the business email account for the email application within a workday time period that beings at a workday start time and ends at a workday end time; 


determining, using the agent application, whether the at least one request has been identified as being at least one noncompliant function prior to identifying that the at least one request does not comply with the at least one compliance rule; and 
performing, using the agent application, an escalated remedial action relative to a previously-initiated remedial action in response to at least one determination that the at least one request has been identified as being the at least one noncompliant function, wherein the escalated remedial action comprises erasing data for the business email account for the email application from a memory location on the user device.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25, 27-32, 34-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qureshi et al US 2014/0007182 A1.
Claims 21, 28 and 35: Qureshi et al teaches a method, a system, and a non-transitory computer-readable medium embodying program instructions executable in a client computing device that, when executed by the client computing device, cause the client computing device to at least (par.244):
 a computing device that comprises a processor (Fig.3A, item 302); 
a memory in communication to the computing device, wherein the memory comprises a plurality of machine instructions that, when executed, cause the computing device to at least (Fig.3): 
identifying, using an agent application, a functionality request for an application executed in a user device based on detecting an operating system call made by the application on the user device, wherein the functionality request is associated with accessing an account for the application (Figs. 5 and 7, par. 5, 54, 183-192, 198-200, the enterprise agent 320 intercepts or receives the request from application, wherein an enterprise agent 320 of a mobile device 120 redirects communications generated by a mobile device application 318 to an enterprise resource 130 through an application tunnel the enterprise agent 320 intercepts or receives the request. par140 enterprise users access their enterprise email  accounts from their mobile devices using the enterprise agents installed on their mobile devices.  When the user opens an encrypted attachment, the enterprise agent can be invoked). 
identifying, using the agent application, a compliance rule associated with the application for the user device, wherein the compliance rule specifies that the user device is authorized to access the account for the application within a time period on a particular day (Fig. 7, par. 82-84, 183-184, 196, 221, 287, 289, 405, the enterprise agent 320 executes the mobile device rules 214 and cooperates with the enterprise system 110 to regulate the mobile device's access to the enterprise system 110 whereby enable the enterprise to specify and implement policies for controlling mobile device accesses to particular enterprise resources. The policies may, for example, control mobile device accesses to enterprise resources based on a variety of criteria, such as the role of the respective user, the configuration of the mobile, the logged behaviors of the user, the location of the mobile device, and/or the time at which access to the enterprise resource is requested  wherein access can be authorized, for example, at all times, only during business hours, etc.;
determining, using the agent application, that the functionality request for the application does not comply with the compliance rule based on a time of the functionality request (par.263-265, to provide many different types of mobile device rules 214 that cause the enterprise agent 320 to detect and guard against various types of problematic events associated with the mobile device 120. It is also possible to provide many different types of corresponding remedial actions 216 that cause the agent 320 to react to such problematic events by conducting various types of actions, such as restricting network communications, enforcing password-protections, sending reports back to the enterprise system 110 (e.g., reports of data content stored on the mobile device 120, data usage on the device 120, applications 318 running on the mobile device 120, and many other types of information), deleting data from the device 120, uninstalling applications 318 from the mobile device 120, and many other actions); and
performing, using the agent application, at least one remedial action by instructing the operating system to disable access to the account for the application (par.276, 277, 282, The remedial action 216 can further include instructions for the agent 320 in the event that the user 115 does not deactivate or disable the camera , network connection such as deactivating or disabling the camera 314 without the user's consent).
Claims 22, 29 and 36 : Qureshi et al teaches:
 wherein the functionality request comprises accessing an email account and the application is an email application (Queshi et al par.140).
Claims 23, 30 and 37: Qureshi et al teaches:
wherein determining that the functionality request for the application does not comply with the compliance rule is further based on a user credential (Queshi et al par. 213,383, 404).
Claims 24, 31 and 38: Qureshi et al teaches:
wherein the account comprises a business account, and performing the at least one remedial action by instructing the operating system to disable access to the business account for the application for the time period and further comprises enabling access to a personal account for the application for the time period (Queshi et al, par.55, 258, 275, 276, 279).
Claims 25, 32 and 39: Qureshi et al teaches wherein the time of the functionality request represents a first attempt for the functionality request, and further comprising:
determining, using the agent application, that the functionality request for the application does not comply with the compliance rule based on a second attempt for the functionality request in an instance in which the first attempt has been denied (Queshi et al par.55-56, 281-282); and
performing, using the agent application, an escalated remedial action on the user device (Queshi et al par.270-280).
Claims 27, 34 and 40 (as in 39): Qureshi et al teaches:
wherein performing the at least one remedial action by instructing the operating system to disable access to the account for the application further comprises at least one (Qureshi et al, par. 53, 84, 222, 302-303) of:
blocking data transmission from the user device to a remote service for the account of the application (Qureshi et al, par. 53, 84, 222, 302-303); or
blocking data transmission from the remote service to the user device for the account of the application (Qureshi et al, par. 53, 84, 222, 302-303).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al US 2014/00082 A1 in view of Dare et al US 2012/0032945 A1.
Claims 26, 33: Qureshi et al teaches:
wherein the escalated remedial action comprises at least one of by erasing business data on the user device that is associated with the application (Queshi et al par.270-280).
Queshi et al fails to teach, however Dare et al in similar field of endeavor teaches 
or restoring the user device to a factory state (par.953, 979); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of Qureshi et al with the additional feature of Dare et al in order to provide a managed services platform in which the DMS server acts as a gateway for communications with one or more computing devices and the computing devices are associated with a first entity, as suggested by Dare et al par.7.
The following prior art are cited to further show the state of the art at the time of applicant’s invention.
Gupta et al U.S. 2012/0302204 A1 Telecom Information management System.
Kacherov et al U.S. 8,713,173 B2 System and Method for Ensuring Compliance with Organizationl Policies.
Barton et al U.S. 8,769,063 B2 Policy Based Application Management.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685. The examiner can normally be reached 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, November 18, 2022



/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436